COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Zacchaeus Archie v. The State of Texas

Appellate case number:     01-21-00282-CR

Trial court case number: 1683895

Trial court:               174th District Court of Harris County

         On May 23, 2022, Appellant Zacchaeus Archie filed a third motion for extension of time
to file his brief, requesting an extension until July 5, 2022.
        Appellant’s brief originally was due on August 27, 2021. On August 30, 2021,
Appellant’s counsel requested a 49-day extension of time in which to file Appellant’s brief “due
to the length of the record and the complexity of the issues.” The Court granted the motion
extending the deadline to file Appellant’s brief to October 15, 2021.
        On October 18, 2021, Appellant filed a second motion for extension of time to file his
brief, asking for a 35-day extension “due to the length of the record and the complexity of the
issues.” Appellant’s counsel noted in the motion that he had prepared two petitions for
discretionary review and two letter briefs in the preceding thirty days. The Court granted the
second motion extending the deadline to file Appellant’s brief to November 19, 2021 “with no
further extensions” to be granted.
        In his third motion for extension of time, filed May 23, 2022, Appellant now requests a
43-day extension of time to file his appellate brief. In the motion, Appellant’s counsel states that
“[f]or some reason, this case was not calendared” and “fell off the radar.” He requests Appellant
be given until July 5, 2022 to file his brief.
        Appellant’s motion for third extension of time is granted. Given the various extensions
that have been granted and that 312 days will have expired since the brief was originally
due, no further extensions will be granted. If Appellant’s brief is not filed by July 5, 2022, the
case will be abated and remanded to the trial court for a hearing to determine (a) whether
Appellant desires to prosecute his appeal; (b) whether Appellant’s counsel has abandoned the
appeal; (c) the reason for the failure to file a brief; and (d) if the Appellant desires to continue the
appeal, a date certain when Appellant’s brief will be filed. TEX. R. APP. P. 38.8(b).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: June 2, 2022